Citation Nr: 1336745	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-47 277	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for bladder outlet obstruction, to include as secondary to the service-connected lumbar spine disability. 

4.  Entitlement to service connection for a right hip disorder.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1972. This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO). A copy of the hearing transcript has been associated with the claims file.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has indicated his desire to withdraw the appeal via an August 2013 submission.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Acting Veterans Law Judge, Board of Veterans' Appeal


